DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambala (US 2020/0412972 A1; hereafter Kadambala) in view of KIM et al. (US 2011/0157460 A1).

 	As of Claim 1: Kadambala teaches a method for capturing image, (¶0049) comprising: reading a process data stored in a memory; performing an image sensor initialized process to start an image sensor according to the process data (¶0048,0066), and controlling the image sensor to capture a first image; performing a program loader according to the process data, after performing the image sensor initialized process (¶¶0051,0041), to load an image processing program into a first non- read-only memory (¶0050).
Kadambala does not explicitly teach “performing the image processing program to receive the first image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by KIM. In particular, KIM teaches performing the image processing program to receive the first image (i.e., see ¶ ¶0026,0028,0032,0034,0039) as recited in present claimed invention.
In view of the above, having the system of Kadambala and given the well-established teaching of KIM, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kadambala as taught by KIM, since KIM state that such modification would allow driving a camera function in the existing camera, so that rapid photographing can be performed (See KIM ¶0041).

 	As of Claim 2: Kadambala in view of KIM further teaches the step of performing the image sensor initialized process further comprises: reading an image sensor data of a second non-read-only memory; and starting the image sensor according to the image sensor data (Kadambala ¶¶0041-0044, 0047,0050,0081,0090).

 	As of Claim 3: Kadambala in view of KIM further teaches the image sensor data comprises a plurality of control commands and a plurality of parameters corresponding to the plurality of control commands (Kadambala ¶0034).

 	As of Claim 4: Kadambala in view of KIM further teaches the first non-read-only memory comprises a random access memory (RAM), and the second non-read-only memory comprises a flash memory (Kadambala ¶¶0041-0044, 0047,0050,0081,0090 and KIM ¶0037).

 	As of Claim 5: Kadambala in view of KIM further teaches detecting a trigger signal; wherein, the step of reading the process data further comprises: reading the process data based on the trigger signal (Kadambala ¶¶0035, 0037, 0071,0094).

 	As of Claim 6: Kadambala in view of KIM further teaches the trigger signal is generated by a sensor, and the sensor comprises an environment sensor or a switch (Kadambala ¶¶0035, 0037, 0071,0094).

 	As of Claim 7:  Kadambala teaches an imaging system on chip (SoC), comprising: a memory set, configured to store a process data; and a controller set, electrically connected to the memory (¶ ¶0025,0026,0086) set and configured to: read the process data; perform an image sensor initialized process to start an image sensor according to the process data (¶¶0041-0044, 0047,0050,0081,0090), and controlling the image sensor to capture a first image; perform a program loader according to the process data, after performing the image sensor initialized process, to load an image processing program into a first non-read-only memory; and perform the image processing program to receive the first image (¶¶0029,0044,0051).
Kadambala does not explicitly teach “performing the image processing program to receive the first image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by KIM. In particular, KIM teaches performing the image processing program to receive the first image (i.e., see ¶ ¶0026,0028,0032,0034,0039) as recited in present claimed invention.
In view of the above, having the system of Kadambala and given the well-established teaching of KIM, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kadambala as taught by KIM, since KIM state that such modification would allow driving a camera function in the existing camera, so that rapid photographing can be performed (See KIM ¶0041).

 	As of Claim 8: Kadambala in view of KIM further teaches the memory set comprises a first memory, wherein the first memory stores the process data, and the controller set comprises a first controller corresponding to the first memory (Kadambala ¶¶0041-0044, 0047,0050,0081,0090 and KIM ¶0037)

 	As of Claim 9: Kadambala in view of KIM further teaches the first controller configured to: read the process data; perform the image sensor initialized process to start the image sensor according to the process data of the first memory (Kadambala ¶¶0041-0044, 0047,0050,0081,0090 and KIM ¶0037); perform the program loader according to the process data of the first memory, after perform the image sensor initialized process, to load the image processing program into the first non-read-only memory; and perform the image processing program to receive the first image (Kadambala ¶¶0041-0044, 0047,0050,0081,0090 and KIM ¶0037)

 	As of Claim 10: Kadambala in view of KIM further teaches performing the image sensor initialized process further comprises: reading, by the first controller, an image sensor data of a second non-read-only memory ; and starting, by the first controller, the image sensor according to the image sensor data (Kadambala ¶¶0041-0044, 0047,0050,0081,0090).

 	As of Claim 11: Kadambala in view of KIM further teaches the image sensor data comprises a plurality of control commands and a plurality of parameters corresponding to the plurality of control commands (Kadambala ¶¶0035, 0037, 0071,0094).

 	As of Claim 12: Kadambala in view of KIM further teaches the memory set comprises a first memory and a second memory, the first memory stores a portion of the process data, the second memory stores a portion of the process data, the controller set comprises a first controller corresponding to the first memory, and a second controller corresponding to the second memory (Kadambala ¶¶0041-0044, 0047,0050,0081,0090).

 	As of Claim 13: Kadambala in view of KIM further teaches performing, by the controller set, the image sensor initialized process according to the process data further comprises: triggering the second controller by the first controller; and performing, by the second controller, the image sensor initialized process according to a portion of the process data of the second memory to activate the image sensor (Kadambala ¶¶0025,0030,0042-0044,0050).

 	As of Claim 14: Kadambala in view of KIM further teaches performing the image sensor initialized process further comprises: reading, by the second controller, an image sensor data of a second non-read- only memory; starting, by the second controller, the image sensor according to the image sensor data (Kadambala ¶¶0025,0029,0042-0044,0050).

 	As of Claim 15: Kadambala in view of KIM further teaches the image sensor data comprises a plurality of control commands and a plurality of parameters corresponding to the plurality of control commands (Kadambala ¶¶0037,0041,0047).

 	As of Claim 16: Kadambala teaches an image capturing system (¶0036), comprising: an image sensor (¶0030 and element 105-a); and an imaging system on chip (SoC) (¶¶0035,0041), electrically connected to the image sensor and comprising: a memory (¶¶0036,0047 and element 140), configured to store a process data; a controller, electrically connected to the memory and configured to: read the process data; perform an image sensor initialized process to start the image sensor according to the process data (¶¶0030,0033), and control the image sensor to capture a first image; perform a program loader according to the process data (¶¶0029,0044,0051), after performing the image sensor initialized process, to load an image processing program into a first non-read-only memory; and perform the image processing program to receive the first image (Kadambala ¶¶0026,0029,0044,0051).
Kadambala does not explicitly teach “performing the image processing program to receive the first image " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by KIM. In particular, KIM teaches performing the image processing program to receive the first image (i.e., see ¶ ¶0026,0028,0032,0034,0039) as recited in present claimed invention.
In view of the above, having the system of Kadambala and given the well-established teaching of KIM, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kadambala as taught by KIM, since KIM state that such modification would allow driving a camera function in the existing camera, so that rapid photographing can be performed (See KIM ¶0041).

 	As of Claim 17: Kadambala in view of KIM further teaches a second non-read-only memory, electrically connected to the imaging SoC and configured to store an image sensor data; wherein, the controller is further configured to: read the image sensor data of the second non-read-only memory; and start the image sensor according to the image sensor data (Kadambala ¶¶0041-0044, 0047,0050,0081,0090).

 	As of Claim 18: Kadambala in view of KIM further teaches the second non-read-only memory comprise a flash memory (Kadambala ¶¶0025,0029,0042-0044,0050).

 	As of Claim 19: Kadambala in view of KIM further teaches a sensor, electrically connected to the imaging SoC and configured to generate a trigger signal; wherein, the controller is further configured to: detect the trigger signal; and read the process data based on the trigger signal (Kadambala ¶0047).

 	As of Claim 20: Kadambala in view of KIM further teaches the imaging SoC is electrically connected to the image sensor via a general-purpose input/output (GPIO) or an inter-integrated circuit (I2C) (Kadambala ¶0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697